DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
For the purpose of examination, the effective filing date for claim 8, in regards to prior art, is the filing date of the present application, 05 November 2020, as the limitations in that claim are not present in the chain of priority until the filing of the present CIP.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combs (US 2015/0123421) in view or ordinary skill in the art.
Regarding Claim 1, Combs discloses a tonneau cover system for a pickup truck, including a tonneau cover 15, a rail system including multiple rails 23, 24, 25, wherein the rails include a profile wall 40 (see Fig. 4), and two seat walls 43, 51 defining a seat for the cover (see Fig. 5), wherein the outside of the profile wall is planar with a top surface of the cover (see Fig. 5).  It is unclear if Combs 
Regarding Claim 2, Combs discloses that the rails include a wall extension 42 to seat against an inboard surface of the bed, and connected to the profile wall 40 (see Fig. 4).
Regarding Claim 3, the seat is defined by first 43 and second 51 seat walls (see Fig. 4).
Regarding Claim 7, the seat walls and rail of Combs are a unitary structure.

Claims 4-6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combs as applied to claim 3 above, and further in view of Steffens (US 6,422,635).
Regarding Claim 4, it is unclear if Combs discloses the use of a seal attached to the first seat wall.  Steffens discloses a tonneau cover and rail system, wherein a vertical seat wall of the rail includes a first edge seal 114 (see Fig. 9) to seal the edge of the panels to the rail.  Before the effective filing date of 
Regarding Claim 5, the interchangeable use of a finger style seal or a bulb seal for sealing a tonneau cover is not only well-known in the art, but commonplace (see Facchinello #1, US 2019/0275869 for use of a perimeter bulb seal).
Regarding Claim 6, the use of a seal on the underside of the perimeter of the tonneau cover to contact a horizontal sealing wall is well-known and common in the art (see Facchinello #1, Fig. 3H).
Regarding Claim 9, Combs discloses that the first seat wall 41 is dimensioned to establish a seat depth of the seat that approximately matches a thickness of the tonneau cover (see Fig. 5) and wherein the second seat wall 51 defines a base of the seat that is configured to receive a frame underside surface of the tonneau cover.
Regarding Claim 10, see Fig. 5.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combs as applied to claim 3 above, and further in view of Facchinello #2 (US 2020/0384838).
Regarding Claim 8, Combs discloses that the rail is a single piece structure, not two pieces.  Facchinello discloses a tonneau rail structure which .

Claims 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combs as applied to claim 1 above, and further in view of Shields (US 2013/0337219).
Regarding Claim 18, Combs does not appear to disclose the structure of the tonneau cover panels.  Shields discloses a tonneau cover for covering an opening of a cargo bed of a pickup truck (see Fig. 6), the tonneau cover comprised of a first layered section 104a coupled to the top surface of the structural core (see Fig. 1A), and a second layered section 104b coupled to the bottom surface of the structural core, wherein each of the first layered section and the second layered section includes a reinforcement layer, and wherein both reinforcement layers of the first layered section and second layered section are a carbon fiber mat (see paragraph 0025).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the 
Regarding Claim 19, Shields discloses that the core 102 is made of a light weight material. One having ordinary skill in the art would readily recognize that aluminum is but one of many light weight choices used in the art.  Using an aluminum honeycomb is merely an obvious matter of design choice for one having ordinary skill. See Germano (US 2016/0176448; paragraph 0037) for discussion of tonneau using aluminum and a honeycomb structure).
Regarding Claim 20, see Shields, Fig. 6.

Allowable Subject Matter
Claims 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612